Fourth Court of Appeals
                             San Antonio, Texas

                                   JUDGMENT
                                No. 04-14-00512-CR

                      EX PARTE Antwaun Deon ROBINSON

      From the Criminal District Court, Magistrate Court, Bexar County, Texas
                           Trial Court No. 2014W0146
                  Honorable Andrew Carruthers, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

  In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

  SIGNED December 10, 2014.


                                           _____________________________
                                           Marialyn Barnard, Justice